Order directing appellants to turn over to a receiver in foreclosure rents collected by them on March 25, 1944, for the months of May and June, 1944, modified on the law and the facts by striking out the third ordering paragraph. As so modified, the order insofar as appealed from, is affirmed, with ten dollars costs and disbursements to appellants. The receiver was appointed on April 21st and qualified on April 22, 1944. However, he does not dispute that the rents falling due after his appointment and qualification but collected by appellants before his appointment were disbursed for the benefit of the property. Under such circumstances, the owner should not be compelled to turn over to the receiver the rents so collected. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.